                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                                                                       8:18CR215
                       Plaintiff,

        vs.                                                             ORDER

JAMES MAYNARD,

                       Defendant.


       The defendant, James Maynard, has moved to continue the trial (filing no. 34). The motion
to continue is unopposed by counsel for the Government. Based on the showing set forth in the
motion, the court finds good cause has been shown and the motion should be granted.
Accordingly,

       IT IS ORDERED:

       1)      The defendant’s unopposed motion to continue trial (filing no. 34) is granted.

       2)      The trial of this case is set to commence before the Honorable John M. Gerrard,
               United States District Judge, in the Special Proceedings Courtroom of the United
               States Courthouse, Omaha, Nebraska, at 9:00 a.m. on November 18, 2019, or as
               soon thereafter as the case may be called. Jury selection will be held at
               commencement of trial.

       3)      In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
               justice will be served by granting this continuance and outweigh the interests of
               the public and the defendant in a speedy trial. Any additional time arising as a
               result of the granting of this motion, that is, the time between today’s date and
               November 18, 2019, shall be deemed excludable time in any computation of time
               under the requirement of the Speedy Trial Act. Failure to grant a continuance
               would deny counsel the reasonable time necessary for effective preparation, taking
               into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).

       4)      No further continuances will be granted without a hearing before the
               undersigned magistrate judge.


       September 9, 2019.

                                                    BY THE COURT:

                                                    s/ Michael D. Nelson
                                                    United States Magistrate Judge
